                 Case 2:20-cv-08706-SVW-JC Document 6 Filed 09/22/20 Page 1 of 2 Page ID #:29



                      1   David A. Garcia CA Bar No. 218356
                          david.garcia@ogletree.com
                      2   OGLETREE, DEAKINS, NASH,
                          SMOAK & STEWART, P.C.
                      3   Park Tower, Fifteenth Floor
                          695 Town Center Drive
                      4   Costa Mesa, CA 92626
                          Telephone: 714-800-7900
                      5   Facsimile: 714-754-1298
                      6   Erica J. Chee CA Bar No. 255720
                          erica.chee@ogletree.com
                      7   OGLETREE, DEAKINS, NASH,
                          SMOAK & STEWART, P.C.
                      8   Wells Fargo Tower
                          Suite 1500
                      9   3800 Howard Hughes Parkway
                          Las Vegas, NV 89169
                     10   Telephone: 702-369-6800
                          Facsimile: 702-369-6888
                     11
                          Attorneys for Plaintiff Red Pill VR, Inc.
                     12

                     13                         UNITED STATES DISTRICT COURT
                     14         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                     15

                     16   RED PILL VR, INC. a Delaware                Case No. ___________
                          corporation,
                     17                                               PLAINTIFF RED PILL VR, INC.’S
                                       Plaintiff,                     CORPORATE DISCLOSURE
                     18                                               STATEMENT
                                v.
                     19                                               [Filed Concurrently with Certificate of
                        REDPILL CANADA VR, INC., a                    Interested Parties; Civil Cover Sheet; and
                     20 Canadian corporation; MARC-                   Notice of Related Cases]
                        ANTOINE PINARD, an individual,
                     21 DOMINIQUE ROUSSY, an individual,
                        JEREMY COOPERSTOCK, an                        Complaint Filed: September 22, 2020
                     22 individual, AND PARMINDER                     Trial Date:       None
                        SINGH, an individual,                         District Judge: Hon. TBD
                     23                                               Magistrate Judge: Hon, TBD
                     24                Defendants.

                     25

                     26
                     27
Red Pill VR Inc. -
Corporate
Disclosure
                     28
Statement.DOCX


                                                                                               Case No. ___________
                           PLAINTIFF RED PILL VR, INC.’S CORPORATE DISCLOSURE STATEMENT
                 Case 2:20-cv-08706-SVW-JC Document 6 Filed 09/22/20 Page 2 of 2 Page ID #:30



                      1   TO THE UNITED STATES DISTRICT COURT FOR THE WESTERN
                      2   DISTRICT OF CALIFORNIA AND TO DEFENDANTS AND THEIR
                      3   ATTORNEY OF RECORD:
                      4         Pursuant to Federal Rules of Civil Procedure Rule 7.1, Plaintiff Red Pill VR,
                      5   Inc.’s (“Plaintiff”) certifies that is a corporation with its principal place of business in
                      6   Los Angeles, California and incorporated under the laws of Delaware. There are no
                      7   no publicly held corporations that own ten percent (10%) or more of Plaintiff’s stock.
                      8   DATED: September 22, 2020                OGLETREE, DEAKINS, NASH, SMOAK &
                                                                   STEWART, P.C.
                      9
                     10

                     11                                            By: /s/ David A. Garcia
                                                                       David A. Garcia
                     12                                                Erica J. Chee
                                                                       Attorneys for Plaintiff Red Pill VR, Inc.
                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27
Red Pill VR Inc. -
Corporate
Disclosure           28
Statement.DOCX


                                                           1                 Case No. ___________
                           PLAINTIFF RED PILL VR, INC.’S CORPORATE DISCLOSURE STATEMENT
